Citation Nr: 9927100	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-36 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative residuals of bunions and hammer toes of the 
right foot, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from December 1947 to 
December 1951.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1995 decision of the RO.  

In November 1997, the Board remanded the case for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected right foot disability is 
not shown to be productive of more than severe overall 
impairment or to more nearly approximate a level of 
disablement consistent with loss of use of the right foot.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected postoperative residuals of 
bunions and hammer toes of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5167, 5278, 5279, 5280, 5281, 5282, 5283, 
5284 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On a VA examination of the feet in May 1996, the veteran was 
reported to have a history of claw foot deformity of the 
right foot.  He was reported to have had surgeries for bunion 
repair, hammertoe releases, release of the interphalangeal 
joint of the great toe and fusions of the metatarsophalangeal 
joints of the 2nd, 3rd and 4th digits.  He was reported to have 
a significant amount of pain across the metatarsophalangeal 
joints and great toe.  The veteran was reported to have 
residual claw toe deformity of the 5th toe, good alignment of 
the 2nd, 3rd and 4th toes and residual varus deformity of the 
interphalangeal joint of the great toe.  There was good 
neutral alignment of the metatarsophalangeal joint of the 
great toe with no residual cock-up deformity.  He was 
reported to be neurovascularly intact, but did have decreased 
sensation to the involved surgical toes.  An x-ray study of 
the right foot was reported to show evidence of fusion of the 
metatarsophalangeal joints of the great toes and other 
"residual hallux interphalangeous."  The veteran was 
diagnosed with history of claw foot and toe deformities of 
the right foot; status post multiple surgeries to include 
bunionectomy, with subsequent fusions of the 
metatarsophalangeal joint and great toe, in addition to 
release of the interphalangeal joint of the great toe; 
residual claw toe deformity of the right 5th toe; and 
residual hallux interphalangeous of the great toe.  

In September 1996, the personnel manager of the veteran's 
previous employer reported that the veteran had been employed 
from May 1966 to December 1991 and had been laid off due to 
absenteeism and not being available to work when needed.  In 
a February 1999 statement, it was noted that the veteran had 
been part of a mass lay off in 1999 and had had most recent 
leaves of absence from September 21 to November 12, 1990 and 
from May 9 to 20, 1991.  

During a hearing at the RO in October 1996, the veteran 
reported that he had had seven surgical procedures on the 
right foot over the years, with the last one being in June 
1995.  He indicated that he would occasionally experience a 
lot of very sharp pain in the right foot when he stepped on 
it.  He reported that he also had problems with his mobility 
due to the right foot.  The veteran indicated that he had 
missed so much time from work due to his foot that he had to 
leave his place of employment.  

Received in November 1996 were VA outpatient treatment 
records, reflecting treatment from December 1995 to September 
1996.  In September 1996, the veteran was reported to be 
status post multiple right foot procedures and status post 
crush injury of the right foot.  He was reported to wear a 
shoe with a metatarsal bar and to still complain of forefoot 
pain.  The pain was reported to be at its worst when without 
shoes and upon weightbearing.  The veteran was reported to 
have metatarsal plantar callosities on the 1st and 5th 
metatarsals with tenderness of the 1st metatarsal.  He was 
reported to have no motion and subluxation of the 2nd through 
the 5th metatarsolphalangeal joints.  The veteran was 
assessed with diffuse forefoot degenerative joint disease.

In August 1997, a VA radiology report of the right foot 
revealed an impression of surgical fusion of the first 
metatarsophalangeal joint images, which were unchanged from 
prior examinations; probable surgical amputation of the 
distal end of the 5th metatarsal; tapering of the distal end 
of the 2nd, 3rd and 4th metatarsals with minimal subluxation of 
the metatarsophalangeal joints; and fusion of the proximal 
interphalangeal joints of the 2nd, 3rd and 4th toes.

On a VA examination of the feet in March 1998, the veteran 
reported that he had had multiple surgeries and complaints 
with his feet since service.  He reported that he had 
constant pain in the right foot.  He indicated that he did 
not have acute flare-ups but that he had constant pain 
regardless of what he did, especially after making a long 
trip.  

The examiner reported that he was examining the veteran under 
maximum disability.  The veteran was reported not to use 
crutches, braces, canes or corrective shoes.  He was reported 
to have had a bunionectomy and correction of hammertoes with 
fusion of the proximal interphalangeal joints of the 2nd, 3rd 
and 4th toes.  The veteran was noted to have full range of 
motion of the ankle, with 10 degrees of dorsiflexion and 45 
degrees of plantar flexion.  All ligaments were reported to 
be intact, and the veteran was reported to be able to stand, 
squat, supinate, pronate and raise his toes and heels.  The 
veteran was reported to walk with a normal gait with no 
functional limitation on standing or walking.  He was 
reported to have had a callus removed from the 5th metatarsal 
head, but there was no unusual breakdown or unusual shoe 
pattern.  There was reported to be no skin or vascular 
changes.  The veteran was reported to have some claw 
deformity with a very deep arch, and x-ray studies of the 
right foot were reported to show evidence of previous surgery 
with degenerative joint disease.  The veteran was diagnosed 
with status post bunionectomy with hallux rigidus of the 
right great toe with valgus deformity of distal phalanx with 
degenerative joint disease, and status post surgical fusion 
of the 2nd, 3rd and 4th proximal interphalangeal joints.  

The VA examiner commented that the veteran had apparently had 
some knee problems and an old injury to his left arm that had 
caused his retirement.  He reported that, as far as the 
veteran's service-connected right foot condition was 
concerned, this would not qualify him as being unemployable.  



II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998).  See also Deluca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5278 
(1998), an acquired unilateral claw foot (pes cavus) with 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities and marked 
varus deformity warrants a 30 percent rating.  An acquired 
claw foot (pes cavus) that is unilateral with all toes 
tending to dorsiflexion, with limitation of dorsiflexion to a 
right angle, shortened plantar fascia and marked tenderness 
under metatarsal heads warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5279 
(1998), unilateral anterior metatarsalgia (Morton's disease) 
warrants a 10 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5280 
(1998), unilateral hallux valgus that is severe and 
equivalent to amputation of the great toe warrants a 10 
percent rating.  Unilateral hallux valgus that was operated 
on with resection of the metatarsal head warrants a 10 
percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5281 
(1998), severe unilateral hallux rigidus is to be rated as 
severe hallux valgus.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5282 
(1998), hammer toe of a single toe warrants a noncompensable 
rating.  Hammer toe of all toes, unilateral without claw foot 
warrants a 10 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5283 
(1998), a moderate malunion or nonunion of the tarsal or 
metatarsal bones warrants a 10 percent rating.  A moderately 
severe malunion or nonunion of the tarsal or metatarsal bones 
warrants a 20 percent rating.  A severe malunion or nonunion 
of the tarsal or metatarsal bones warrants a 30 percent 
rating.  An actual loss of use of the foot warrants a 40 
percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5284 
(1998), a moderate foot injury warrants a 10 percent rating.  
A moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent rating.  An actual 
loss of use of the foot warrants a 40 percent rating.  

The veteran contends, in essence, that he is entitled to a 
rating greater than 30 percent for the service-connected 
postoperative residuals of bunions and hammer toes of the 
right foot.  

On the most recent VA examination in March 1998, the veteran 
reported that he had constant pain in his right foot.  He was 
reported to be able to stand, squat, supinate, pronate and 
raise his toes and heels.  He was reported not to require the 
use of crutches, braces, canes or corrective shoes.  He was 
reported to walk with a normal gait with no functional 
limitation on standing or walking.  The veteran was reported 
to have some claw deformity with a very deep arch and was 
diagnosed with status post bunionectomy with hallux rigidus 
of the right great toe, valgus deformity of the distal 
phalanx with degenerative joint disease and status post 
surgical fusion of the 2nd, 3rd and 4th proximal 
interphalangeal joints.  The examiner commented that, as far 
as his service-connected right foot condition was concerned, 
this would not qualify him as being unemployable.  

The veteran is not shown by the medical evidence to have more 
than severe overall right foot disability.  In addition, he 
has not been shown to be experiencing a level of incapacity 
consistent with actual loss of use of the foot so as to 
support the assignment of a higher schedular rating.  
Consequently, the Board finds that an increased rating is not 
warranted for the service-connected postoperative residuals 
of bunions and hammer toes of the right foot pursuant to the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Codes 
5278, 5283, 5284 (1998).  See also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); 38 C.F.R. § 4.40, 4.45 (1998).  

The evidence also does not serve to establish a basis for the 
assignment of a higher rating on an extraschedular basis in 
that marked interference with employment and frequent periods 
of hospitalization are not demonstrated.  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  



ORDER

An increased rating for the service-connected postoperative 
residuals of bunions and hammer toes of the right foot is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

